UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB (Mark One) [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2007 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-26845 THEATER XTREME ENTERTAINMENT GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 65-0913583 (I.R.S. Employer Identification No.) 250 Corporate Boulevard, Suite E&F Newark, Delaware (Address of principal executive offices) 19702 (Zip Code) Registrant’s telephone number, including area code: (302) 455-1334 Name of each exchange Securities registered under Section 12(b) of the Exchange Act:Title of Classon which registered Common Stock, par value $.001 per shareOTC Bulletin Board Check whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-Bcontained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [X] State issuer’s revenues for its most recent fiscal year $6,110,464 As of September 21, 2007, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $6,035,603.Such aggregate market value was computed by reference to the September 21, 2007 closing stock price of the Company’s common stock as quoted on the OTC Bulletin Board. As of September 21, 2007, 20,812,425 shares of the registrant’s Common Stock were issued and outstanding. Transitional Small Business Disclosure Format.Yes []No [X] Part III of this form 10-KSB in incorporated by reference from the registrant’s proxy statement to be filed within 120 days of the registrant’s fiscal year end. Table of Contents Page PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 2. DESCRIPTION OF PROPERTY 8 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF OUR SECURITY HOLDERS 9 PART II 9 ITEM 5. MARKET FOR COMMON EQUITY RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES 9 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 7. FINANCIAL STATEMENTS 21 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 42 ITEM 8A. CONTROLS AND PROCEDURES 42 ITEM 8B. OTHER INFORMATION 42 PART III 43 ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 43 ITEM 10. EXECUTIVE COMPENSATION 43 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 43 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 43 ITEM 13. EXHIBITS 44 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 45 i PARTI ITEM 1.DESCRIPTION OF BUSINESS Theater Xtreme Entertainment Group, Inc. (the “Company”) is a retail store and franchise marketing company engaged in retail sales and distribution through the operation of its home cinema design centers, the sale of franchise stores, and wholesale product distribution to franchisees. The Company’s design centers focus on the sale and installation of affordable large-screen front projection in-home cinema rooms comprised of video and audio home theater components.Almost all of its home theater systems are installed on-site at customer homes, with screen sizes ranging from 80 inches to over 12 feet.The Company also sells theater seating, interior décor items, accessories and its digital theater management system called OneView™.In addition to home theater sales, the Company also sells and installs theater systems for business use. The Company targets its home theater system marketing toward a larger consumer base than traditional custom home theater companies and focuses on lower retail price points in a store setting where customers can easily and readily encounter the complete home theater experience in a number of home settings. Retail pricing of the Company’s video systems starts at under $3,000 per system with an average price point of approximately $7,000.Systems are comprised of components from manufacturers such as Denon, Epson, Infocus®, JVC®, Klipsch®, marantz® and Mitsubishi.Not all stores carry all products.A basic home theater system might include a 92” screen, ceiling mounted projector, and cabling, all of which would be installed by the Company at the customer’s choice of location. Video systems are sold as cinema packages and are branded under theater names, such as “The Rialto,” “The Majestic,” “The Palace,” and “The Grand.” The Company’s first retail store opened on September 1, 2003 in Newark, Delaware and was built to resemble an actual movie theater.A separate distribution center, warehouse and administrative office facility opened in February 2004, also in Newark, Delaware.This multi-purpose facility provides installation and service, warehousing and product distribution, and other retail support services to a cluster of company-owned design centers in contiguous and surrounding areas.Subject to available financing, the Company anticipates that it will open additional Company-owned design store locations in the Mid-Atlantic region in the future.The following table sets forth the number of Theater Xtreme design stores: Design Stores Opened and Operating Franchised Company Total Not Yet Owned Franchised Opened Opened Total Number of design stores at June 30, 2004 1 0 1 0 1 Net additions (deletions) in the fiscal year ended June 30, 2005 1 1 2 3 5 Number of design stores at June 30, 2005 2 1 3 3 6 Net additions (deletions) in the fiscal year ended June 30, 2006 1 5 6 9 15 Number of design stores at June 30, 2006 3 6 9 12 21 Net additions (deletions) in the fiscal year ended June 30, 2007 2 3 5 0 5 Number of design stores at June 30, 2007 5 9 14 12 26 1 In early 2005 the Company began to consider changes to the layout of its design stores and engaged the services of an architectural design firm to reconfigure store layouts and establish a more sophisticated appearance to support its brand image and create a more dramatic retail store atmosphere.This process continued throughout the past fiscal year culminating with three separate design store concepts: design centers, design studios and design galleries. Design studios reflect a smaller square footage layout and are generally located in suburban shopping plazas that are less regional in scope. Design centers reflect a larger retail square footage layout located in higher traffic regional shopping centers or regional malls. The Company’s relocated Wilmington, Delaware store is a design center.The remaining Company-owned design stores are design studios.Design galleries reflect an entirely new concept in the Company’s approach to retailing. A design gallery is intended to be a “store within a store” or a home theater “gallery” within another separate retail outlet not owned by the Company. To date, the Company has no design galleries open or under consideration.Although the Company is still considering certain design center enhancements, the Company intends for its future Company-owned stores to be design centers similar to its new relocated Wilmington, Delaware store. In the fiscal year ended June 30, 2007, the Company relocated its Wilmington, Delaware design store to an improved location in Wilmington, Delaware and converted the former location to a furniture storage depot. The sale of franchises is integral to the Company’s success. The Company sold a total of eighteen franchises through June 30, 2006 and an additional four through June 30, 2007 bringing the total number of franchises sold through June 30, 2007 to twenty-two.The first franchise design center opened in May, 2005 in East Longmeadow, Massachusetts.During the past fiscal year a net of three additional franchise stores opened – four new franchises opened their doors and the Company purchased the assets of one of its older franchises converting it to a Company-owned store. Other franchised design centers are planned for opening dates beginning in the third and fourth calendar quarters of 2007 and continuing throughout calendar year 2008.These and future franchised retail design stores will generally reflect enhanced physical layouts and may incorporate other refinements or modifications depending on the store’s physical characteristics.The majority of the Company’s franchise locations can be characterized as design studios. Initial franchises sold for $25,000 per single franchise. The most recent sales price for a single franchise was $40,000. On July 1, 2006, the Company purchased the assets of and assumed the leasehold of its franchisee located in Leesport, Pennsylvania. Also key to the Company’s success is the use and application by its franchisees of the Company’s franchise “system” that is designed to provide customers with a consistent and exciting store experience, reduce the time it takes to quote custom installation products, and improve the closing rate of the sales staff. To accomplish these goals, the franchise “system” involves the storewide integration of tour demonstration procedures and an activity management system called SellX™.The Company’s “system” shuns the typical retail response of “May I help you” in favor of a well-defined store tour.After the tour, customers are taken to a design center workstation that is integrated into a web-based activity management system.At the workstation the design consultant provides customers with a sales quotation.Once a quotation is completed, subsequent customer contact is automated, with each design consultant receiving daily instructions following a prescribed marketing and fulfillment strategy.In addition, targeted customer e-mail correspondence maintains contact with all store visitors on an ongoing basis.Home theater component products for franchisee fulfillment are ordered at the time of sale and inventory levels are thereby minimized.The Company believes that its franchise “system” is unique within the audio-video industry. Another component of the Company’s strategic expansion is increased distribution of targeted private-label products.In fiscal 2007, the Company further expanded its private-label distribution efforts beginning with furniture and interior décor elements and additional private-label accessories.Seating and décor products are branded under the RowOne® registered trademark.The Company plans to continue to expand its branding program to include additional trademarked products. 2 The Company has a limited operating history for evaluating trends and seasonality.The Company’s competition comes from existing audio/video dealers, custom audio/video installation companies, regional and national audio/video and general merchandise chain stores, furniture dealers and computer stores.Although the Company markets its private-label theater seating under the RowOne® brand, other seating, including theater seating, can be found at furniture dealers.Theater seating available at competitive stores and outlets is generally limited to a few styles and selections.The Company’s design centers feature eleven different seating styles and over 20 color selections.Audio/video products and components comprising the Company’s home theater systems are available from numerous manufacturers and are sold through local authorized specialty stores and regional and national chain stores and outlets.Some manufacturers may place restrictions on certain categories of distribution, notably online sales, the number of authorized dealers and may establish minimum advertised pricing points for certain products.The Company chooses its manufacturers and product offerings based on manufacturer distribution strategy, quality of product offerings and advantages that manufacturers would offer to custom retail stores. Although the Company believes that it is currently difficult to find competitive outlets that showcase product offerings and selections in a manner similar to the Company’s design centers, there can be no certainty that other stores will not expand their selections and floor spacing to include similar product offerings, product displays and installation services. On August 23, 2006, the Company began offering for sale, at a minimum price of $2.00 per Unit, 500,000 Units (each of which consisted of two shares of Company common stock and a warrant to purchase one share of Company common stock at an exercise price equal to one-half of the then applicable Unit price).No units were sold under this offering and the Company withdrew the offering as it focused on the alternative financing sources described below. On October 23, 2006, the Company entered into a Securities Purchase Agreement with two accredited investors (the “October Investors”) for the purchase of (i) $500,000 in non-convertible 10% debentures (the “October Debentures”) and (ii) warrants (the “October Warrants”) to purchase 400,000 shares of the Company’s common stock (the “October Financing”). The October Financing provided the Company with aggregate sales proceeds of $500,000. The proceeds of the October Financing net of transaction expenses were used for general corporate purposes. The October Warrants have an exercise price of $1.00 per share representing the fair value as of October 23, 2006. The Company has valued the October Warrants at $287,500 and was amortizing this amount as additional financing costs over the time of the October Debenture. The Company used the Black-Scholes model to calculate the fair value of the warrants, with the following assumptions: no dividend yield, 45% volatility, risk-free interest rate of 4.8% and expected warrant life of five years. The October Warrants are subject to a full ratchet price protection for their five-year life. The Company and the October Investors also entered into a Registration Rights Agreement pursuant to which the Company registered the common stock underlying the October Warrants. Each officer and director of the Company also entered into a lock-up agreement with the October Investors pursuant to which they agreed not to sell, offer to sell, contract to sell, agree to sell, hypothecate, pledge, grant any option for sale or purchase or otherwise dispose of Company common stock or common stock equivalents for 90 days. The October Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of The Company satisfied and retired the October Debentures on March 6, 2007 in connection with the March Financing, as more fully described below. Prior to their repayment, the October Debentures matured on the earlier of November 13, 2007 and the date that the Company received net proceeds from debt and/or equity financings of at least $2,000,000. The October Debentures bore interest at 10% per annum. As a result of the October Debentures being retired earlier than their normal time, the Company also expensed the unamortized balances of additional financing costs associated with the October Warrants, amounting to $235,360 which is included in interest expense. In November, 2006, the Company executed and delivered debentures to three accredited investors (the “November Investors”) in the aggregate face amount of $300,000 (the “November Debentures”), the proceeds of which, net of transaction expenses, were used for general corporate purposes. The November Debentures mature on November 30, 2007 and may be prepaid at any time in whole or in part upon payment of a fee equal to five percent (5%) of the amount of principal repayment. The November Debentures bear interest at 15% per annum. The November Debentures were sold to the November Investors in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933. 3 On December 22, 2006, the Company entered into a Securities Purchase Agreement with Kinzer Technology, LLC. (the “December Investor”) for the purchase of (i) a $700,000 non-convertible 10% debenture (the “December Debenture”) and (ii) warrants (the “December Warrants”) to purchase up to 560,000 shares of the Company’s common stock (the “December Financing”).The December Financing provided the Company with aggregate proceeds of $700,000. The proceeds of the December Financing, net of transaction expenses, were used for general corporate purposes. The December Warrants have an exercise price of $1.10 per share, representing the fair value as of December 22, 2006. The Company has valued the December Warrants at $289,900 and will amortize this amount as additional financing costs over the time of the December Debenture. The Company used the Black-Scholes model to calculate the fair value of the warrants, with the following assumptions: no dividend yield, 45% volatility, risk-free interest rate of 4.6% and expected warrant life of five years. The December Warrants are subject to a full ratchet price protection for the five-year life of the Warrants. The December Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933. In connection with the March Financing as more fully described below, the Company satisfied and retired the December Debenture. Prior to its repayment, the December Debenture matured on the earlier of November 15, 2007 and the date that the Company received net proceeds from debt and/or equity financings of at least $1,500,000. The December Debenture bore interest at 10% per annum. Additionally, because the December Debenture was modified, as more fully described below, the Company also modified the amortization of the additional financing costs associated with the December Warrants. On March 6, 2007, the Company entered into a Securities Purchase Agreement with Kinzer Technology, LLC (the “March Investor”), modifying its existing financing and receiving $2,000,000 in net proceeds from the transaction which was comprised of (i) the cancellation of the December Debenture of $700,000, (ii) the issuance of a new $2,700,000 non-convertible 10% debenture (the “March Debenture”) and (iii) issuance of additional warrants (the “March Warrants”) to purchase up to 400,000 shares of the Company’s common stock (the “March Financing”). The proceeds of the March Financing were used to repay the October Debentures and the December Debenture, each together with accrued and payable interest, and the remainder, net of transaction expenses, was used for general corporate purposes. The March Debenture matures on March 6, 2010. The March Debenture bears interest at 10% per annum with interest payable quarter annually. The March Warrants have an exercise price of $1.10 per share, now reduced to $1.00 per share by the terms of the March Warrants, representing the fair value as of March 6, 2007. The Company has valued the March Warrants at $153,000 and will amortize this amount and the remaining amount associated with the December Warrants over the time of the March Debenture. For the three months ended March 31, 2007, the Company expensed, as an additional interest expense, $50,380 for the December Warrants (January 1 through March 6, 2007) and $9,120 on behalf of the March Warrants (March 7 through March 31, 2007). As of March 31, 2007 an aggregate of $375,000 of deferred financing costs remain to be amortized over the time of the March Debenture. The Company used the Black-Scholes model to calculate the fair value of the warrants, with the following assumptions: no dividend yield, 45% volatility, risk-free interest rate of 4.5% and expected warrant life of five years. The March Warrants are subject to a full ratchet price protection for the five-year life of the Warrants. The March Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933. In October, 2007, the Company and Kinzer Technology, LLC (“Kinzer”) amended the March Debenture.Under the original terms of the March Debenture, the Company was prohibited from incurring any additional unsecured indebtedness for borrowed money after March 6, 2007 in excess of $1.0 million.The amendment increases the amount of such indebtedness which may be incurred after March 6, 2007 to $2.0 million.The March Debenture also requires quarterly interest payments on each April 1, July 1, October 1, and January 1.The amendment permits the Company to defer the interest payments otherwise due on October 1, 2007 and January 1, 2008 until July 1, 2008. 4 In July and August, 2007, the Company executed and delivered promissory notes to three accredited investors ( the “Promissory Note Investors”) in the aggregate face amount of $225,000 (the “Promissory Notes”), and warrants (the “Promissory Warrants”) to purchase up to 112,500shares of the Company’s common stock (the “Promissory Note Financing”). The proceeds of the Promissory Note Financing were used for general corporate purposes. The Promissory Notes bear interest at 14% per annum, mature one year from the date of issue and may be prepaid at any time without penalty.The Promissory Warrants have an exercise price of $1.00 per share and are subject to full ratchet price protection for the five-year life of the Promissory Warrants.Repayment of the Promissory Note is guaranteed by Scott R. Oglum, Chief Executive Officer of the Company, and the Guaranty is secured by a pledge by Mr. Oglum of up to 3,618,275 shares of the Company’s common stock which he owns representing his entire holdings. As of June 30, 2007, the Company had 35 full-time employees and 3 part-time employees. Available Information For more information about the Company, visit its web site at www.theaterxtreme.com. The Company’s electronic filings with the U.S. Securities and Exchange Commission (including its annual report on Form 10-KSB, quarterly reports on Form 10-QSB, and current reports on Form 8-K, and any amendments to these reports) are available free of charge at www.sec.gov.The public may also read and copy any materials the Company files with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N.W., Washington, D.C.20549.Information on the operation of the Public Reference Room can be obtained by calling the SEC at 1-800-SEC-0330. 5 RISK FACTORS Investing in our securities involves a material degree of risk. Before making an investment decision, you should carefully consider the risk factors set forth below. Limited Company History Theater Xtreme Entertainment Group, Inc. (the “Company”), a Florida corporation, is the successor by merger to Theater Xtreme, Inc. that was formed in 2003 and accordingly, the Company has only a limited history upon which an evaluation of its prospects and future performance can be made.The Company’s operations are subject to all business risks associated with new enterprises.The likelihood of the Company’s success must be considered in light of the problems, expenses, difficulties, complications, and delays frequently encountered in connection with the establishment and expansion of a business, operation in a competitive industry, and the continued development of advertising, promotions, and a corresponding customer base.There is a possibility that the Company will continue to sustain losses in the future.There can be no assurances that the Company will operate profitably. Inadequacy of Funds At June 30, 2007, the Company had a net working capital deficit of $(364,415).A significant portion of such working capital deficit resulted from the Company’s obligation to repay $300,000 of debentures plus interest on November 30, 2007.At June 30, 2007 and September 30, 2007, the Company had cash and cash equivalents of $232,583 and $193,578, respectively.These amounts will not be sufficient to repay the debentures due on November 30, 2007. Moreover, the Company sustained net losses of $3.4 million and $2.1 million in the fiscal years ended June 30, 2007 and 2006, respectively.Because Company losses have continued subsequent to June 30, 2007, the Company needs to raise a sufficient amount of capital to repay the November 30, 2007 debentures and to maintain adequate working capital, or the Company may not have the ability to remain in business.For these reasons, among others, the Company’s auditors have qualified their opinion with respect to the Company’s June 30, 2007 financial statements. Although Company-owned design centers produce positive store operating profit collectively, and although the franchised design centers provide revenue and profits to the Company in the form of royalty payments and profits from wholesale sales, the Company’s profits generated from these activities are not adequate to offset the Company’s aggregate overhead expenses.To rectify this shortfall, the Company either needs to reduce overhead expenses or increase the number of profitable operating stores to the point where the aggregate contribution from such stores offsets the Company’s overhead expense.There is no assurance that the Company will be able to do so, in part because of the possible inability to raise adequate capital. Dependence on Management The Company’s business is significantly dependent on the Company’s management team.The Company’s success will be particularly dependent on Scott Oglum, the Company’s Chairman and Chief Executive Officer, founder of Theater Xtreme Entertainment Group, Inc. and developer of the Company’s operations and business plans, and manager of the businesses.The loss of this individual could have a material adverse effect on the Company.See Item 9, Directors and Executive Officers of the Registrant. Risks Associated with Expansion The Company plans on expanding its business through both expansion of its corporate stores and franchises.Any such expansion of operations will entail risks, and such actions may involve specific operational activities which may negatively affect the profitability of the Company.Consequently, shareholders must assume the risk that (i) such expansion may ultimately involve expenditures of funds beyond the resources available to the Company at that time, and (ii) management of such expanded operations may divert management’s attention and resources away from its existing operations, all of which factors may have a material adverse effect on the Company’s present and prospective business activities. 6 Customer Base and Market Acceptance Although the Company believes it can develop the retail design store and franchise expansion program, and develop a new store base through the marketing of the franchise opportunity, the inability of the Company to develop such a franchise base could have a material adverse effect on the Company.The Company believes that new design centers that are similar to its relocated Wilmington design center are well-suited to be the desired new format for Company-owned store expansion. However, some of the existing Company-owned design stores, the Company’s smaller format design studios, have experienced a decrease in customer traffic in the last year.Although the Company believes that its market timing and the attractiveness of its franchise opportunity compared to that of alternative companies and products is competitive, no assurance can be given that the Company’s, products and e-commerce web site will attain a degree of market acceptance on a sustained basis or that it will generate revenues sufficient for sustained profitable operations. Competition To the knowledge of management, direct competition for the Company’s type of franchise operation is non-existent. The sale of home theater systems (including projection systems) is currently handled by established specialty dealers and some well established mass merchants, internet dealers, and custom installation dealers which focus on the upscale marketplace.Although some competition for its retail sales does exist, management believes that the Company’s focused retail design store style of retailing and its marketing programs are both unique in nature and the expertise of management combined with the innovative nature of its product matrix and its sophisticated web site will set the Company apart from its competitors.There is the possibility that new competitors could seize on the Company’s product ideas and business model and produce competing stores with similar product matrixes.Likewise, these new competitors could be better capitalized than the Company which could give them a significant competitive advantage.There is the possibility that the competitors could capture significant market share of the Company’s intended market. General Economic Conditions The financialwell-being of the Company may be sensitive to adverse changes in general economic conditions in the United States, such as recession, inflation, unemployment, declining real estate values and increasing interest rates.Such changing conditions could reduce demand in the marketplace for the Company’s products and services.Management believes that the niche products and the extensive product line of the Company may insulate the Company from excessive reduced demand.Nevertheless, the Company has no control over these changes. Trend in Consumer Preferences and Spending; Possible Fluctuations in Operating Results The Company’s operating results may fluctuate significantly from period to period as a result of a variety of factors, including purchasing patterns of customers, competitive pricing, debt service and principal reduction payments, and general economic conditions.There is no assurance that the Company will be successful in marketing any of its products or that the revenues from the sale of such products will be significant.Consequently, the Company’s revenues may vary by quarter, and the Company’s operating results may experience fluctuations. 7 Unanticipated Obstacles to Execution of the Business Plan The Company’s business plans may change significantly.Many of the Company’s potential business endeavors are capital intensive and may be subject to statutory or regulatory requirements. Management believes that the Company’s chosen activities and strategies are achievable in light of current economic and legal conditions with the skills, background, and knowledge of the Company’s principals and advisors.Management reserves the right to make significant modifications to the Company’s stated strategies depending on future events. Control by Management As of September 21, 2007, the Company’s officers and directors owned approximately 22% of the Company’s outstanding shares.As of September 21, 2007, the Company has 2,286,410 warrants (including a 40,000 warrant reserve) to purchase its Common Stock outstanding.Assuming that the current warrant holders exercise all of these warrants, Management would own approximately 20% of the Company’s outstanding shares.Following the conversion of all of their outstanding options (without regard to vesting) Management will own approximately 26% of the then issued and outstanding shares and, further assuming in this case that the current warrant holders exercise all outstandingwarrants, Management would own approximately 23% of the Company’s then issued and outstanding shares. Although shareholders other than officers and directors own a majority of the Company’s common stock and will, therefore, have the ability to control a vote of the Company’s shareholders, the significant stake owned by officers and directors may, as a practical matter, allow them to control the affairs of the Company.Moreover, because the foregoing management ownership percentage does not include approximately 2,978,000 shares of common stock owned by Linda Oglum, wife of Scott Oglum, CEO of the Company (as to which he disclaims beneficial ownership), the chances of management control are that much more likely. No Assurances of Protection for Proprietary Rights; Reliance on Trade Secrets In certain cases, the Company may rely on trade secrets to protect proprietary technology and processes which the Company has developed or may develop in the future.There can be no assurances that secrecy obligations will be honored or that others will not independently develop similar or superior technology.The protection of proprietary technology through claims of trade secret status has been the subject of increasing claims and litigation by various companies both in order to protect proprietary rights as well as for competitive reasons even where proprietary claims are unsubstantiated.The prosecution of proprietary claims or the defense of such claims is costly and uncertain given the uncertainty and rapid development of the principles of law pertaining to this area.The Company, in common with other firms, may also be subject to claims by other parties with regard to the use of technology information and data which may be deemed proprietary to others. ITEM 2.DESCRIPTION OF PROPERTY The Company leases its corporate offices and warehouse located in Newark, DE and retail design stores located in Newark, Delaware, Wilmington, Delaware, Bel Air, Maryland, Lutherville, Maryland and Leesport, Pennsylvania for various terms under long-term, non-cancelable operating lease agreements.The leases expire at various dates through 2012 and provide for renewal options ranging from none to five years.In the normal course of business, it is expected that these leases will be renewed or replaced by leases on other properties. ITEM 3.LEGAL PROCEEDINGS None. 8 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF OUR SECURITY HOLDERS No matters were submitted to a vote of the Company’s security holders during the fourth quarter of the fiscal year ended June 30, 2007. PART II ITEM 5.MARKET FOR COMMON EQUITY RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES The Company’s common stock has been quoted on the OTC Bulletin Board since July 7, 2006.There was no public market for the Company’s common stock for any period prior to July 7, 2006. The following table reflects market trading summary information for the year ended June 30, 2007: Sale Price Quarter Ended High Low Close June 30, 2007 $0.90 $0.36 $0.61 March 31, 2007 $1.10 $0.65 $0.82 December 31, 2006 $1.39 $0.65 $1.05 September 30, 2006 $3.05 $0.80 $0.95 Source:The Nasdaq Stock Markets, Inc. and OTCBB reports The above quotations reflect inter-dealer prices, without mark-up or mark-down or commissions, as reported through sources indicated above and may not represent actual transactions. The last closing sale price of the Company’s common stock for the quarter ended June 30, 2007 was $0.61. The closing sale price on September 21, 2007 was $0.29. As of September 21, 2007, the Company’s common stock was held by approximately 698 holders of record. The Company has never paid dividends on its Common Stock and does not anticipate paying any cash dividends on its Common Stock in the foreseeable future. In April, 2007, the Company issued 50,000 shares of its common stock to one vendor for services at a price of $0.85 per share which reflected the closing sale price of the day of the issuance of the shares. In April, 2007, the Company issued 15,000 shares of its common stock to one employee pursuant to the exercise of vested common stock options at a price of $0.35 per share. In May, 2007 the Company issued 100,000 shares of its common stock to one vendor for services at a price of $0.49 per share which reflected the closing sale price of the day ofthe issuance of the shares. In June, 2007 the Company issued 75,000 shares of its common stock to one vendor for services at a price of $0.53 per share which reflected the closing sale price of the day of theissuance of the shares. In June, 2007, the Company issued 62,500 common stock purchase warrants, at an exercise price of $1.00 per share, to one vendor for services rendered. In the year ended June 30, 2007, The Company issued to James J. Vincenzo, Chief Financial Officer of the Company, 83,333 shares of its common stock, at a price of $0.35 per share, pursuant to the exercise of vested stock options. 9 ITEM 6.MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION The following discussion of the Company’s financial condition and results of operations should be read in conjunction with the Company’s Consolidated Financial Statements and the related Notes to such Consolidated Financial Statements also included in this Annual Report on Form 10-KSB.Some of the information that follows does not constitute historical fact but merely reflects management’s intent, belief or expectations regarding the anticipated effect of events, circumstances and trends.Such statements should be considered as forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Management believes that their expectations are based on reasonable assumptions within the bounds of their knowledge of the Company’s business and operations. Factors that might cause or contribute to differences between management’s expectations and actual results include: · the ability to obtain the franchise growth and profitability as anticipated by management; · the ability to maintain margin and sales growth rates; · the ability to attract and retain quality employees; · the effect of changing economic conditions; · the ability to obtain adequate equity and/or debt financing, the proceeds of which would be used principally to fund the opening of additional stores and for working capital · the continued demand for the Company’s products and services; and · the ability successfully to compete with competitors in the Company’s industry. The listing of factors is not intended to include all potential risk factors.The Company makes no commitment to update these factors or to revise any forward-looking statements for events or circumstances, occurring after the statement is issued, except as required by law. 10 Results of Operations Because the Company is in a startup stage, it is difficult to produce same period results which are comparable to those of similar periods in the previous fiscal year or to forecast revenues, expenses and losses accurately.As its design centers mature and if the number of Company-owned design centers increases, the Company believes that it will begin to produce more comparable and predictable operating results. The following tables set forth selected financial information for the periods indicated. Year Ended Year Ended June 30, 2007 June 30, 2006 Revenue: Retail sales $ 4,738,166 $ 3,963,441 Wholesale sales 1,080,803 467,518 Franchise license fees 100,000 120,000 Franchise royalties 191,495 68,183 Total revenue 6,110,464 4,619,142 Cost of revenues 3,751,956 2,726,383 Occupancy expenses 553,920 326,159 Selling, general and administrative expenses 4,703,677 3,693,829 (Loss) from operations (2,899,089 ) (2,127,229 ) Loss on disposal of assets - (2,173 ) Interest income 4,255 1,797 Interest expense (551,420 ) (5,125 ) Net (loss) $ (3,446,254 ) $ (2,132,730 ) Basic and diluted: Loss per share $ (0.17 ) $ (0.12 ) Weighted average shares outstanding 19,758,200 17,671,587 11 Year Ended Year Ended June 30, 2007 June 30, 2006 Operations Data: Company-owned: Design stores open at beginning of period 3 2 New and relocated design stores 3 1 Closed Design Stores (Old Wilmington Store) (1 ) - Design stores open at end of period 5 3 Franchised operations: Design stores open at beginning of period 6 1 New design stores 4 5 Closed design stores (Company purchase of Leesport design store) (1 ) - Design stores open at end of period 9 6 Total design stores open at end of period 14 9 Company-owned design Stores under construction at end of period - 3 Franchises sold - not yet open at end of period 12 12 12 15 Balance Sheet Data: Working capital (deficit) $ (364,415 ) $ (299,290 ) Total assets $ 3,043,920 $ 1,761,704 Long term debt, excluding current portion $ 2,807,224 $ 47,163 Stockholders' equity (deficit) $ (1,846,301 ) $ 31,701 Overall, the Company has emphasized the importance of acquiring and developing the requisite management team and administrative infrastructure and capacity necessary to implement the Company’s business plan.The Company’s business plan envisions a national company capable of effectively marketing affordable home theater solutions and other related technologies.Accordingly, the Company has expended and will continue to expend significant resources in acquiring the personnel, capabilities and facilities needed not only to operate its present and future retail design centers, but also to establish the foundation necessary to create a national organization, capable of capitalizing on the significant growth anticipated in the home theater market. Results of Operations for the year ended June 30, 2007 compared to the year ended June 30, 2006 Total Revenue.Total revenue includes delivered and installed merchandise, installation and service labor, customer service revenues, earned franchise license fees and franchise royalties.Total revenue for the year ended June 30, 2007 increased to $6,110,464 from $4,619,142 for the year ended June 30, 2006, reflecting an increase of $1,491,322 or 32.3%. This increase is primarily the result of revenues from the third company design center and from the opening of new franchise design centers. 12 The following is illustrative for the year ended June 30: 2007 2006 Gross Gross Sales Profit % Sales Profit Retail $ 4,738,166 $ 1,919,866 40.5% $ 3,963,441 $ 1,636,870 41.3% Wholesale 1,080,803 147,147 13.6% 467,518 67,705 14.5% Franchise 291,495 291,495 100.0% 188,183 188,183 100.0% Total $ 6,110,464 $ 2,358,508 38.6% $ 4,619,142 $ 1,892,758 41.0% For the year ended June 30, 2007, retail sales increased by $774,725, or 19.5%, when compared to the year ended June 30, 2006. Same-store sales, reflecting sales for the Company’s Delaware locations, were $3,098,169 and $3,265,453 for the years ended June 30, 2007 and 2006, respectively and decreased slightly by $(167,284), or (5.1)%. New stores accounted for a sales increase of $942,009 and principally reflect the inclusion of the Company’s newest store in Leesport, Pennsylvania. The increase in wholesale sales for the year ended June 30, 2007 of $613,285 is reflective of nine franchise stores now being open as compared to only six open as of June 30, 2006 and the fact that a number of the franchise stores open as of June 30, 2006 opened in the last fiscal quarter of fiscal 2006. For the year ended June 30, 2007, retail gross margins improved slightly due to a higher mix of sales of Company private label product. Wholesale sales, principally comprised of sales to franchises, reflected approximately 18% of total revenue for the year ended June 30, 2007 as compared to only 10% of revenue for the year ended June 30, 2006, and therefore, almost twice the mix impact on the overall gross margin. For the year ended June 30, 2007 the Company had total new customer orders of $4,230,375, compared to $4,528,175 for the year ended June 30, 2006.The Company’s backlog at June 30, 2007 and June 30, 2006 was $916,120 and $1,423,912, respectively. The Company has continued to emphasize an integrated approach to home theater design which increasingly includes not only audio and video equipment and cutting edge technologies, but also complementary décor items including chairs, seating and furniture, as well as other interior design elements which taken together provide customers with integrated home theater design solutions.The increase in customer orders is related to the opening of the Company’s third design center as well as increased wholesale sales from opened franchise design centers. In the year ended June 30, 2007, the Company collected $120,000 in non-refundable, initial franchise license fees versus $326,500 collected in the year ended June 30, 2006.In the year ended June 30, 2007, the Company recognized $100,000 as earned revenue relating to the opening of its franchises compared to $120,000 recognized in the year ended June 30, 2006.At June 30, 2007, the Company had $299,000 in deferred franchise fees that will be recognized as earned revenue in the periods when the franchise design centers open.Management expects recognized revenue to increase and cash flow from the sale of franchise licenses to continue in the current fiscal year. The Company’s franchise contract provides royalty payments of approximately 4% of franchisee gross revenues.In the year ended June 30, 2007, franchise revenue, reflecting earned franchised fees and franchise royalties, increased by $123,312 or 180.9%, when compared to the year ended June 30, 2006 which increase is principally due to increased royalties from open franchises. Cost of Sales and Gross Profit. Gross profit amounts and percentages on retail sales for the year ended June 30, 2007 amounted to $1,919,866, and 40.5% compared to $1,636,870 and 41.3% for the year ended June 30, 2006.The retail gross margin for the year ended June 30, 2007 was adversely impacted by defective private-label cable inventory problems experienced in the last quarter. Owing to significant failure rates, the Company wrote down its private label cable inventory by approximately $12,000, or 0.3% of retail sales, to retail cost of sales reflective of defective product received from manufacturers and was forced to purchase approximately $26,000 of replacement cables. Together these costs negatively impacted the overall retail gross margin by 0.8%.Without the effect of the defective cables, the Company believes that the retail gross margins would have been consistent with the prior fiscal year.The Company believes that it can recover the costs of the defective cables but is not assured of such. The retail gross margin for the year ended June 30, 2007 was also adversely impacted by costs associated with the opening of the Company’s new Lutherville, Maryland design store and the relocation of its Wilmington design center. Certain personnel costs related to these two events amounting to approximately $12,000, or 0.3% of retail sales, were taken as a charge to cost of sales for the year ended June 30, 2007.Wholesale gross profit amounts and percentages were $147,147 and 13.6% compared to $67,705 and 14.5% for the year ended June 30, 2006.Management expects gross profit percentages to remain consistent as operations expand and increase. 13 Occupancy Expenses. Occupancy expenses include leasing expenses for retail design centers and office and warehouse facilities, property taxes, utilities, maintenance and other related occupancy expenses.For the year ended June 30, 2007, occupancy expenses were $553,920 compared to $326,159 for the year ended June 30, 2006.The increase relates to the acquisition of the Leesport design store (formerly a franchise), the opening of a new design store in Lutherville, MD and the grand re-opening of the relocated Wilmington, DE design store. Selling, General and Administrative Expenses. Selling, general and administrative expenses include the compensation of design center personnel, the franchise sales and support operations, advertising, marketing and other merchandising expenses, finance and information systems, human resources and training operations, related support functions and executive officers.Selling, general and administrative expenses for the year ended June 30, 2007 were $4,703,677 compared to $3,693,829 for the year ended June 30, 2006. The following discussion describes significant components within the Company’s selling, general and administrative expenses.Personnel costs, excluding stock option expense, for the year ended June 30, 2007 were $1,780,294 compared to $1,601,217 for the year ended June 30, 2006.This 11.2% increase in personnel costs is primarily attributable to increased selling costs consistent with increased retail sales.These activities include the continued development of the franchise sales and support operation, the cost of opening the third Company-owned design center, and other operating activities related to the Company’s growth strategy. Advertising and promotional expenses for the year ended June 30, 2007 were $532,040 compared to $477,141 for the year ended June 30, 2006.This 11.5 % increase is principally attributable to increased media expense for the additional Company-owned design stores.These costs are expected to increase in the current fiscal year. These amounts include expenses for financing promotions of $29,096 and $5,318 for the years ended June 30, 2007 and June 30, 2006, respectively. Professional fees amounted to $1,277,559 in the year ended June 30, 2007 compared to $825,549 for the year ended June 30, 2006, and included investor relations services, which totaled $714,893 and $280,000 for the years ended June 30, 2007 and 2006, respectively. Professional fees include legal, audit and accounting, architectural, marketing, consulting, and other fees for services.The significant increase in professional fee expense is largely attributable to an increase in non-cash charges for investment consulting and investor relations services. Liquidity The Company’s cash needs are primarily for working capital to support inventory and fund anticipated future net losses, and for the capital costs of expanding the number of Company-owned design centers.Additional working capital will be used to further develop the Company’s ability to significantly expand and support franchise operations. The Company’s cash position decreased to $232,583 at June 30, 2007 from $466,481 at June 30, 2006.This decrease is the result of the Company’s additional funds provided by incurring of indebtedness offset by the funding of the Company’s cash used in operations and the capital and working capital requirements of new design store openings, the relocation of its Wilmington Delaware design center and the acquisition of its former Leesport, Pennsylvania franchise design store. Working capital at June 30, 2007 was a deficit of $(364,415), compared to the deficit of $(299,290) at June 30, 2006 representing a decline of $(65,125) due to a decline in deferred sales and the net impact of the issuance of short-term debentures offset by increases in inventory and accounts receivable. 14 The primary source of financing for the year ended June 30, 2007 was derived from proceeds from the sale of short-term and long-term debentures. The Company’s cash flow from operations since inception has been and continues to be negative.The Company continues to expand its revenues by increasing the number of Company-owned design stores and by selling additional franchises and increasing its product distribution network to franchisees. Management expects increased operating costs in future periods due to a commitment to develop retail, franchising, and distribution operations on a regional and national scale. To accomplish this, management expects an increase in gross profits from sales resulting from the expansion of Company owned design stores, an increase in contributions from its franchise operations, proceeds from additional capital contributions from shareholders, and, to the extent necessary, improvements through further modifications to its business plan. The Company used $2,619,443 of cash in operating activities in the year ended June 30, 2007, or approximately $218,000 per month. On August 23, 2006, the Company began offering for sale, at a minimum price of $2.00 per Unit, 500,000 Units (each of which consisted of two shares of Company common stock and a warrant to purchase one share of Company common stock at an exercise price equal to one-half of the then applicable Unit price).No units were sold under this offering and the Company withdrew the offering as it focused on the alternative financing sources described below. On October 23, 2006, the Company entered into a Securities Purchase Agreement with two accredited investors (the “October Investors”) for the purchase of (i) $500,000 in non-convertible 10% debentures (the “October Debentures”) and (ii) warrants (the “October Warrants”) to purchase 400,000 shares of the Company’s common stock (the “October Financing”). The October Financing provided the Company with aggregate sales proceeds of $500,000. The proceeds of the October Financing net of transaction expenses were used for general corporate purposes. The October Warrants have an exercise price of $1.00 per share representing the fair value as of October 23, 2006. The Company has valued the October Warrants at $287,500 and was amortizing this amount as additional financing costs over the time of the October Debenture. The Company used the Black-Scholes model to calculate the fair value of the warrants, with the following assumptions: no dividend yield, 45% volatility, risk-free interest rate of 4.8% and expected warrant life of five years. The October Warrants are subject to a full ratchet price protection for their five-year life. The Company and the October Investors also entered into a Registration Rights Agreement pursuant to which the Company registered the common stock underlying the October Warrants. Each officer and director of the Company also entered into a lock-up agreement with the October Investors pursuant to which they agreed not to sell, offer to sell, contract to sell, agree to sell, hypothecate, pledge, grant any option for sale or purchase or otherwise dispose of Company common stock or common stock equivalents for 90 days. The October Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of The Company satisfied and retired the October Debentures on March 6, 2007 in connection with the March Financing, as more fully described below. Prior to their repayment, the October Debentures matured on the earlier of November 13, 2007 and the date that the Company received net proceeds from debt and/or equity financings of at least $2,000,000. The October Debentures bore interest at 10% per annum. As a result of the October Debentures being retired earlier than their normal time, the Company also expensed the unamortized balances of additional financing costs associated with the October Warrants, amounting to $235,360 which is included in interest expense. In November, 2006, 2006, the Company executed and delivered debentures to three accredited investors (the “November Investors”) in the aggregate face amount of $300,000 (the “November Debentures”), the proceeds of which, net of transaction expenses, were used for general corporate purposes. The November Debentures mature on November 30, 2007 and may be prepaid at any time in whole or in part upon payment of a fee equal to five percent (5%) of the amount of principal repayment. The November Debentures bear interest at 15% per annum. The November Debentures were sold to the November Investors in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933. 15 On December 22, 2006, the Company entered into a Securities Purchase Agreement with Kinzer Technology, LLC. (the “December Investor”) for the purchase of (i) a $700,000 non-convertible 10% debenture (the “December Debenture”) and (ii) warrants (the “December Warrants”) to purchase up to 560,000 shares of the Company’s common stock (the “December Financing”).The December Financing provided the Company with aggregate proceeds of $700,000. The proceeds of the December Financing, net of transaction expenses, were used for general corporate purposes. The December Warrants have an exercise price of $1.10 per share, representing the fair value as of December 22, 2006. The Company has valued the December Warrants at $289,900 and will amortize this amount as additional financing costs over the time of the December Debenture. The Company used the Black-Scholes model to calculate the fair value of the warrants, with the following assumptions: no dividend yield, 45% volatility, risk-free interest rate of 4.6% and expected warrant life of five years. The December Warrants are subject to a full ratchet price protection for the five-year life of the Warrants. The December Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933. In connection with the March Financing as more fully described below, the Company satisfied and retired the December Debenture. Prior to its repayment, the December Debenture matured on the earlier of November 15, 2007 and the date that the Company received net proceeds from debt and/or equity financings of at least $1,500,000. The December Debenture bore interest at 10% per annum. Additionally, because the December Debenture was modified, as more fully described below, the Company also modified the amortization of the additional financing costs associated with the December Warrants. On March 6, 2007, the Company entered into a Securities Purchase Agreement with Kinzer Technology, LLC (the “March Investor”), modifying its existing financing and receiving $2,000,000 in net proceeds from the transaction which was comprised of (i) the cancellation of the December Debenture of $700,000, (ii) the issuance of a new $2,700,000 non-convertible 10% debenture (the “March Debenture”) and (iii) issuance of additional warrants (the “March Warrants”) to purchase up to 400,000 shares of the Company’s common stock (the “March Financing”). The proceeds of the March Financing were used to repay the October Debentures and the December Debenture, each together with accrued and payable interest, and the remainder, net of transaction expenses, is being used for general corporate purposes. The March Debenture matures on March 6, 2010. The March Debenture bears interest at 10% per annum. The March Warrants have an exercise price of $1.10 per share, representing the fair value as of March 6, 2007. The Company has valued the March Warrants at $153,000 and will amortize this amount and the remaining amount associated with the December Warrants over the time of the March Debenture. For the three months ended March 31, 2007, the Company expensed, as an additional interest expense, $50,380 for the December Warrants (January 1 through March 6, 2007) and $9,120 on behalf of the March Warrants (March 7 through March 31, 2007). As of March 31, 2007 an aggregate of $375,000 of deferred financing costs remain to be amortized over the time of the March Debenture. The Company used the Black-Scholes model to calculate the fair value of the warrants, with the following assumptions: no dividend yield, 45% volatility, risk-free interest rate of 4.5% and expected warrant life of five years. The March Warrants are subject to a full ratchet price protection for the five-year life of the Warrants. The March Financing was made in reliance on an exemption from securities registration afforded by the provisions of Section 4(2) of the Securities Act of 1933. In July and August, 2007, the Company executed and delivered promissory notes to three accredited investors ( the “Promissory Note Investors”) in the aggregate face amount of $225,000 (the “Promissory Notes”), and warrants (the “Promissory Warrants”) to purchase up to 112,500shares of the Company’s common stock (the “Promissory Note Financing”). The proceeds of the Promissory Note Financing were used for general corporate purposes. The Promissory Notes bear interest at 14% per annum, mature one year from the date of issue and may be prepaid at any time without penalty.The Promissory Warrants have an exercise price of $1.00 per share and are subject to full ratchet price protection for the five-year life of the Promissory Warrants.Repayment of the Promissory Note is guaranteed by Scott R. Oglum, Chief Executive Officer of the Company, and the Guaranty is secured by a pledge by Mr. Oglum of up to 3,618,275 shares of the Company’s common stock which he owns representing his entire holdings. 16 At June 30, 2007 and 2006 the Company did not have a credit facility or line-of-credit arrangement.The Company has no compensating balance requirements.The Company has a borrowing covenant in connection with the March Debenture, as amended (see Item I, Description of Business), whereby the Company’s borrowing ability is proscribed to an aggregate of $2,000,000 in additional unsecured indebtedness that may be incurred subsequent to March 6, 2007.Should the Company exceed this limitation, the March Debenture would become due and payable in its entirety.Pursuant to this covenant, the Company has $1,742,808 of remaining borrowing capacity.Additionally and also pursuant to the March Debenture, should the Company raise in excess of $6,000,000 in equity financing, the March Debenture would become due and payable in its entirety. In October, 2007, the Company and Kinzer Technology, LLC (“Kinzer”) amended the March Debenture,Under the original terms of the March Debenture, the Company was prohibited from incurring any additional unsecured indebtedness for borrowed money after March 6, 2007 in excess of $1.0 million.The amendment increases the amount of such indebtedness which may be incurred after March 6, 2007 to $2.0 million.The March Debenture also requires quarter annual interest payments on each April 1, July 1, October 1, and January 1.The amendment permits the Company to defer the interest payments otherwise due on October 1, 2007 and January 1, 2008 until July 1, 2008. The Company does not have any committed sources of additional financing, and there can be no assurance that additional funding, as necessary, will be available on acceptable terms, if at all.If adequate funds are not available, the Company may be required to further delay, scale back, or eliminate certain aspects of its business plan or current operations or attempt to obtain funds through arrangements with collaborative partners or others that may require the Company to surrender rights to Company methods, technologies, product development projects, certain products or existing markets.Continuing losses together with the inability to secure adequate additional funds could cause the Company to cease operations.See Item 1.Description of Business Risk Factors. Future capital requirements and the adequacy of available funds will depend on numerous factors and risks, including the successful expansion and increase in the number of Company-owned retail design centers, the sale of Company franchises on a national level, the successful development of internally branded products for distribution to franchisees, and the results of risks associated with the ability to establish meaningful consumer market identification, branding and penetration, the ability to adapt to rapid technological changes, and the ability to successfully compete against intense competitive pressures from potentially larger, better capitalized future competitors when such enter the Company’s market segment.Further, the Company’s results of operations and resulting capital requirements will be affected by a wide variety of additional factors and risks including, but perhaps not limited to, general economic conditions, decreases in average selling prices over the life of any particular product, new product and technology introductions, the ability to acquire sufficient quantities of a given product in a timely manner, the ability to develop and maintain critical strategic supply and co-marketing relationships and the ability to safeguard intellectual property. In the event the Company’s plans change or its assumptions change or prove to be inaccurate or the funds available prove to be insufficient to fund operations at the planned level (due to further unanticipated expenses, delays, problems or otherwise), the Company could be required to obtain additional funds through equity or debt financing, through strategic alliances with corporate partners and others, or through other sources in order to successfully continue to implement its business strategies.There is no assurance any such additional funds could be obtained by the Company. The Company has plans to increase the number of employees and/or independent contractors the Company employs at this time contingent upon its ability to have sufficient funds to continue to implement its business strategies.The Company anticipates significant additional capital expenditures during the coming year in connection with the costs of increasing the number of company-owned design centers, the anticipated cost of expanding and replicating the multi-purpose facility, and the costs of implementing and possibly manufacturing Company branded products for distribution to franchisees and directly to retail customers. 17 The Company’s current policy is to invest its cash reserves in bank deposits, certificates of deposit, commercial paper, corporate notes, U.S. government instruments or other investment-grade instruments. Impact of Inflation Management does not believe that inflation has had a material adverse effect on the Company’s results of operations.However, the Company cannot predict accurately the effect of inflation on future operating results. Seasonality The Company’s business is subject to seasonal variations.Historically, the Company has realized a significant portion of its total revenue and gross profits for the year during the second and third fiscal quarters.Due to the importance of this extended holiday shopping season, any factors negatively impacting this extended holiday selling season could have an adverse effect on the Company’s revenues and its ability to generate gross profit.The Company’s quarterly results of operations may also fluctuate significantly due to a number of factors, including the timing of new store openings, both Company-owned and franchise stores.In addition, operating results may be negatively affected by increases in merchandise costs, price changes in response to competitive factors and unfavorable local, regional or national economic developments that result in reduced consumer spending. 18 Off-Balance Sheet Arrangements There are no off-balance sheet arrangements to which the Company is a party Critical Accounting Policies Presented below is a discussion about the application of critical accounting policies that require the Company to make assumptions about matters that are uncertain at the time the accounting estimate is made, and where different estimates that the Company could reasonably have used in the current period, or changes in the accounting estimate that are reasonably likely to occur from period to period, would have a material impact on the presentation of the Company’s financial condition, changes in financial condition or results of operations.Management has identified the following accounting estimates as critical for the Company and will discuss them separately below: allowance for bad debts and doubtful accounts, inventory obsolescence provision, and income tax accruals. Allowance for Bad and Doubtful Accounts The majority of the Company’s accounts receivable are due from retail customers and franchisees.The Company’s net accounts receivable balance at June 30, 2007 of $292,060 represents 10% of total assets, and the reserve of $65,782 is 18% of gross accounts receivable. Net accounts receivable for the year ended June 30, 2006 amounted to $139,893 or approximately 8% of Company assets.The reserve for doubtful accounts is based on a review of the likelihood of collection of specific accounts and represents an increase of $40,782 over the reserve of $25,000 as of June 30, 2006. Inventory Obsolescence Inventory represents a significant portion of the Company’s assets (27 % at June 30, 2007).The Company’s profitability and viability are highly dependent on the demand for its products.An imbalance between purchasing levels and sales could cause rapid and material obsolescence, and loss of competitive price advantage and market share.The Company believes that its product mix has provided sufficient diversification to mitigate this risk.At the end of each reporting period, the Company reduces the value of its inventory by an estimate of what the Company believes to be obsolete, and the Company recognizes an expense in this amount, which is included in cost of sales in its statement of operations. In the Company’s industry, merchandise models change periodically. When they do, the Company reclassifies the old model into a discontinued category. The Company also reclassifies merchandise into the discontinued category when the Company decides it no longer wants to sell the item. At the end of each reporting period, the Company reviews the value of discontinued merchandise and reduces its value in cases where the net realizable value is estimated to be less than the cost of the merchandise. Generally, the Company attempts to sell these discontinued models at standard retail prices. The Company also similarly evaluates the obsolescence of its display inventories and service parts inventory. For the years ended June 30, 2007 and June 30, 2006, the Company has not disposed of any discontinued product at prices below its original cost. 19 Income Taxes The Company’s estimate of deferred tax assets is affected by the assessment of its ability to generate sufficient taxable income to be able to realize the deferred tax asset.Because there can be no assurance that the Company will be able successfully to implement its business strategies or that profitability will ever be achieved, the deferred tax asset, net of reserve, has been valued at $0 at June 30, 2007 and 2006.The Company expects that its future operating results will fluctuate significantly from year to year and will be affected by factors beyond its control. 20 ITEM 7.FINANCIAL STATEMENTS INDEX TO FINANCIAL STATEMENTS PAGE REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 22 BALANCE SHEETS 23 STATEMENTS OF OPERATIONS 24 STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) 25 STATEMENTS OF CASH FLOW 26 NOTES TO FINANCIAL STATEMENTS 27-41 21 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Theater Xtreme Entertainment Group, Inc. Newark, Delaware We have audited the balance sheets of Theater Xtreme Entertainment Group, Inc. as of June 30, 2007 and 2006, and the related statements of operations, stockholders' equity/(deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Theater Xtreme Entertainment Group, Inc. as of June 30, 2007 and 2006, and the results of its operations and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As disclosed in Note 2 to the financial statements, the Company incurred significant losses from operations, has negative working capital and an accumulated deficit which raises substantial doubt about its ability to continue as a going concern, Management’s plan in regard to these matters is also described in Note 2. The financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. /s/ MORISON COGEN LLP Bala Cynwyd, Pennsylvania September 26, 2007, except for Note 2 and Note 10 for which the date is October 12, 2007. 22 THEATER XTREME ENTERTAINMENT GROUP, INC. BALANCE SHEETS JUNE 30, 2 2007 2006 Assets Current Assets: Cash and equivalents $ 232,583 $ 466,481 Accounts receivable, net of allowance of $65,782 and $25,000 292,060 139,893 Inventory 810,504 629,056 Prepaid expenses 164,390 132,679 Other current assets 219,045 15,441 Total current assets 1,718,582 1,383,550 Property and Equipment, net 933,394 357,434 Other Assets: Deferred financing fees 342,990 - Deposits 48,954 20,720 Total assets $ 3,043,920 $ 1,761,704 Liabilities and Stockholders' Equity (Deficit) Current Liabilities: Accounts payable and accrued expenses $ 801,978 $ 646,290 Payroll tax liabilities 149,221 58,715 Current portion of notes payable 37,047 19,129 Non-convertible debentures 300,000 - Deferred franchise fees 299,000 279,000 Deferred sales 495,751 679,706 Total current liabilities 2,082,997 1,682,840 Long-term Liabilities: Non-convertible debentures 2,700,000 - Notes payable, net of current portion 107,224 47,163 Total long-term liabilities 2,807,224 47,163 Total liabilities 4,890,221 1,730,003 Stockholders' Equity (Deficit): Preferred stock, no par value, 5 Million shares authorized, no shares issued and outstanding - - Common stock, $.001 par, 50 million shares authorized; 20,087,425 and 19,122,342 issued and outstanding 20,087 19,122 Additional paid in capital 5,541,029 3,973,742 Accumulated deficit (7,407,417 ) (3,961,163 ) Total stockholders' equity (deficit) (1,846,301 ) 31,701 Total liabilities and stockholders' equity (deficit) $ 3,043,920 $ 1,761,704 The accompanying notes are an integral part of these financial statements. 23 THEATER XTREME ENTERTAINMENT GROUP, INC. STATEMENTS OF OPERATIONS YEARS ENDED JUNE 30, 2 2007 2006 Revenues $ 6,110,464 $ 4,619,142 Cost of revenues 3,751,956 2,726,383 Occupancy expenses 553,920 326,159 Selling, general and administrative expenses 4,703,677 3,693,829 9,009,553 6,746,371 (Loss) from operations (2,899,089 ) (2,127,229 ) Loss on disposal of assets - (2,173 ) Interest income 4,255 1,797 Interest expense (551,420 ) (5,125 ) Net (loss) $ (3,446,254 ) $ (2,132,730 ) Basic and diluted: Loss per common share $ (0.17 ) $ (0.12 ) Weighted average shares 19,759,200 17,671,587 The accompanying notes are an integral part of these financial statements. 24 THEATER XTREME ENTERTAINMENT GROUP, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY (DEFICIT) YEARS ENDED JUNE 30, 2 Number of Shares - Additional Total ($ US except shares) Common Common Paid-in Accumulated Stockholders' Stock Stock Capital (Deficit) Equity (Deficit) Balance at June 30, 2005 16,291,814 $ 16,292 $ 1,843,157 $ (1,828,433 ) $ 31,016 Issuance of common stock, private placements 2,500,528 2,500 1,470,191 - 1,472,691 Redemption of founder stock (800,000 ) (800 ) 800 - - Issuance of common stock for services 1,130,000 1,130 602,370 - 603,500 Vested employee stock options - - 46,073 - 46,073 Vested non-employee stock options - - 11,151 - 11,151 Net loss for the year ended June 30, 2006 - - - (2,132,730 ) (2,132,730 ) Balance at June 30, 2006 19,122,342 $ 19,122 $ 3,973,742 $ (3,961,163 ) $ 31,701 Issuance of common stock, purchase of assets 40,000 40 39,960 - 40,000 Issuance of common stock, services rendered, net of transfer agent and legal fees 725,000 725 555,525 - 556,250 Vested employee stock options - - 129,278 - 129,278 Vested non-employee stock options - - 12,222 - 12,222 Issuance of common stock, exercise of employee options, net of transfer agent and legal fees 200,083 200 69,602 - 69,802 Issuance of warrants, notes payable - - 730,400 - 730,400 Issuance of warrants, services rendered - - 30,300 - 30,300 Net loss for the year ended June 30, 2007 - - - (3,446,254 ) (3,446,254 ) Balance at June 30, 2007 20,087,425 $ 20,087 $ 5,541,029 $ (7,407,417 ) $ (1,846,301 ) The accompanying notes are an integral part of these financial statements. 25 THEATER XTREME ENTERTAINMENT GROUP, INC. STATEMENTS OF CASH FLOWS YEARS ENDED JUNE 30, 2 2007 2006 Cash flows from operating activities: Net Loss $ (3,446,254 ) $ (2,132,730 ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on disposal of fixed assets - 2,173 Depreciation 198,042 98,948 Amortization of prepaid consulting services 539,917 603,500 Issuance of warrants for services 30,300 - Increase in allowance for doubtful accounts 40,782 20,149 Employee stock option vesting for compensation 129,278 46,073 Non-employee stock option vesting for services 12,222 11,151 Amortization of deferred charges 387,410 - (Increase) decrease in assets Accounts receivable (192,949 ) (137,245 ) Inventory (181,448 ) (168,945 ) Prepaid expenses (15,378 ) (9,235 ) Other assets (203,604 ) (15,441 ) Increase (decrease) in liabilities Accounts payable and accrued expenses 155,688 323,158 Payroll liabilities 90,506 26,946 Due to officer - (243 ) Deferred franchise fees 20,000 206,500 Deferred sales (183,955 ) 183,344 Net cash provided by (or used in) operating activities (2,619,443 ) (941,897 ) Cash flows from investing activities: Deposits on stores and corporate facility (28,234 ) - Purchase of property and equipment (491,202 ) (160,325 ) Net cash used in investing activities (519,436 ) (160,325 ) Cash flows from financing activities: Repayment of notes payable (164,821 ) (16,862 ) Proceeds from short-term debentures 1,500,000 - Repayment of short-term debentures (1,200,000 ) - Proceeds from long-term debentures 2,700,000 - Proceeds from issuance of common stock 69,802 1,472,691 Net cash provided by financing activities 2,904,981 1,455,829 Net increase (decrease) in cash (233,898 ) 353,607 Cash and equivalents, beginning of period 466,481 112,874 Cash and equivalents, end of period $ 232,583 $ 466,481 Supplemental disclosure: Cash paid during the period for interest $ 96,693 $ 5,125 Supplemental disclosure of non-cash investing and financing activites: Liabilities assumed as part of acquisition of property $ 2,598 $ - Acquisition of property and equipment by issuance of notes payable $ 242,800 $ 36,530 Acquisition of property and equipment by issuance of common stock $ 40,000 $ - Prepaid consulting services by issuance of common stock $ 556,250 $ - Deferred Financing charges by issuance of warrants $ 730,400 $ - Consulting services paid by issuance of warrants $ 30,300 $ - The accompanying notes are an integral part of these financial statements. 26 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies Nature of Operations.Theater Xtreme Entertainment Group, Inc. (the “Company”), a Florida corporation, is a retail store and franchise marketing company engaged in retail sales and distribution through the operation of Company-owned home cinema design stores, the sale of franchise licenses and wholesale product distribution to franchisees.The Company opened its first Company retail store, or design store on September 1, 2003 in Newark, Delaware.In August 2004 the Company opened a second Company owned design store in Wilmington, Delaware.A third Company owned design store opened in Bel Air, Maryland in September 2005.In July, 2006, the Company purchased the assets and assumed the leasehold of its franchisee located in Leesport, Pennsylvania. In March, 2007, the Company relocated its Wilmington, Delaware design store to an improved location in Wilmington, Delaware.The Company sold eighteen franchises through June 30, 2006 and an additional four through June 30, 2007 bringing the total number of franchises sold through June 30, 2007 to twenty-two. The first franchise design center opened in May, 2005 in East Longmeadow, Massachusetts.During the past fiscal year a net of an additional three franchised stores opened – four new franchises opened their doors and the Company purchased the assets of one of its older franchises, in Leesport, Pennsylvania, converting it to a Company-owned design store. The Company expects to continue to offer franchise licenses nationwide. Merger.On February 11, 2005 the Company acquired BF Acquisition Group II, Inc., a Florida corporation. Under the terms of the merger agreement, each stockholder of Theater Xtreme, Inc. received 4.60 shares of voting common stock of BF Acquisition Group II, Inc. for each share of Theater Xtreme, Inc. common stock held by such stockholder, totaling 9,775,000 shares.The stockholders’ equity at June 30, 2004 has been retroactively restated for the equivalent number of shares received in the reverse acquisition.Following the merger, the Company changed its name to Theater Xtreme Entertainment Group, Inc.Under accounting principles generally accepted in the United States, the share exchange is considered to be a capital transaction in substance, rather than a business combination.That is, the share exchange is equivalent to the issuance of stock by Theater Xtreme Entertainment Group, Inc. for the net monetary assets of BF Acquisition Group II, Inc., accompanied by a recapitalization, and is accounted for as a change in capital structure.Accordingly, the accounting for the share exchange will be identical to that resulting from a reverse acquisition, except no goodwill will be recorded.Under reverse takeover accounting, the post reverse acquisition comparative historical financial statements of the legal acquirer, BF Acquisition Group II, Inc., are those of the legal acquiree which are considered to be the accounting acquirer, Theater Xtreme Entertainment Group, Inc. Industry Risks. The Company participates in a highly volatile industry that is characterized by rapid technological change, intense competitive pressure, and cyclical market patterns. The Company’s results of operations will be affected by a wide variety of factors, including general economic conditions, decreases in average selling prices over the life of any particular product, the timing of new product introductions (by the Company, its competitors, and others), the ability to acquire sufficient quantities of a given product in a timely manner, the timely implementation of new technologies, the ability to safeguard intellectual property from competitors, and the effect of new technologies resulting in rapid escalation of demand for some products in the face of equally steep decline in demand for others. Based on the factors noted herein, the Company may experience substantial period-to-period fluctuations in future operating results. Comprehensive Income.The Company follows the Statement of Financial Accounting Standard (“SFAS”) No. 130, “Reporting Comprehensive Income.”Comprehensive income is a more inclusive financial reporting methodology that includes disclosure of certain financial information that historically has not been recognized in the calculation of net income.Since the Company has no items of other comprehensive income, comprehensive income (loss) is equal to net income (loss). 27 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies (Continued) Fair Value of Financial Instruments.The Company’s financial statements consist of cash and cash equivalents, accounts receivable, payables, accrued expenses and deposits.The carrying values of these items approximate fair value because of their short maturities.The carrying value of notes payable also approximate fair value because the interest rates of these notes approximates current market interest rates. Use of Estimates. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from these estimates. Cash Equivalents.The Company considers all short-term securities purchased with a maturity of three months or less to be cash equivalents. Concentration of Credit Risk.Certain financial instruments potentially subject the Company to a concentration of credit risk. These financial instruments consist primarily of cash and trade accounts receivable. The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. Accounts are guaranteed by the Federal Deposit Insurance Corporation (FDIC) up to $100,000. At June 30, 2007 the Company had approximately $37,189 in excess of FDIC insured limits. The Company has not experienced any losses in such accounts. Concentration of credit risk with respect to accounts receivable are limited due to the Company’s short payment terms and restrictive customer credit limits. Accounts Receivable.The Company generally seeks full payment for its retail products and services prior to delivery and installation and does not normally sell its products and services to retail customers on an open credit basis.From time to time, however, certain exceptions or accommodations are made for creditworthy retail customers. For wholesale sales to franchisees, the Company does, from time to time, extend limited credit terms to creditworthy franchisees.Management closely monitors outstanding accounts receivable and charges off to expense any balances that are determined to be uncollectible or establishes an allowance for doubtful accounts. As of June 30, 2007 and 2006, the allowances for doubtful accounts were $65,782 and $25,000 respectively. Bad debt expense was $50,000 and $20,719 for the years ended June 30, 2007 and 2006, respectively. For the year ended June 30, 2007, the Company wrote off $9,218 to its bad debt reserve representing amounts it deemed uncollectible. Inventory.The Company’s inventory is stated at the lower of cost (first-in, first-out) or market (net realizable value), and consists of the following at June 30: 2007 2006 Equipment and furniture products $ 388,498 $ 316,187 Cables and supplies 48,063 16,861 Retail displays 373,943 266,694 Product in transit - 29,314 $ 810,504 $ 629,056 28 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies (Continued) Depreciation and Fixed Assets.The cost of property and equipment is depreciated over the estimated useful lives of the assets.Leasehold improvements are amortized over the lesser of the length of the related leases or the estimated useful lives of the assets.Depreciation is computed using the straight-line method.The estimated useful lives are as follows: Computer equipment 3 years Office equipment 5 years Office furniture 7 years Vehicles 5 years Leasehold improvements 3 to 7 years Long-lived Assets.The Company follows SFAS No. 144 “Accounting for the Impairment or Disposal of Long-Lived Assets.”Long-lived assets to be held and used are reviewed for impairment whenever events or changes in circumstances indicate that the related carrying amount may not be recoverable. When required, impairment losses on assets to be held and used are recognized based on the excess of the asset’s carrying amount.Fair value of the asset and long-lived assets to be disposed of are reported at the lower of carrying amount or fair value less cost to sell. The Company is not aware of any events or circumstances that indicate the existence of an impairment that would be material to the Company’s annual financial statements. 29 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies (Continued) Revenue Recognition.Retail sales include all sales from Company-owned design centers.The following is a summary of earned revenues at June 30: 2007 2006 Retail sales $ 4,738,166 $ 3,963,441 Wholesale sales 1,080,803 467,518 Franchise licenses and royalties 291,495 188,183 Total revenues $ 6,110,464 $ 4,619,142 Retail sales represent the sale and installation of home-theater equipment.In accordance with the SEC’s Staff Accounting Bulletin No. 104 (SAB 104) “Revenue Recognition,” the Company recognizes revenue when persuasive evidence of a customer arrangement exists or acceptance occurs, receipt of goods by the customer occurs, the price is fixed or determinable, and the sales revenues are considered collectible.Revenue is recognized on such sales when the equipment is delivered and the installation is substantially completed.Generally these events occur on the same date. Revenues are recognized on a completion of work or product delivered basis for larger, more complex systems where installation occurs over a period of time.Larger systems are principally aggregations of a number of smaller, same-customer service work orders or product orders that collectively are characterized as complex installations whose service or product delivery dates can extend over a number of weeks owing to both customer installation time preferences or unavailability of product. Customer deposits on orders that are not completed are shown as deferred revenue. Also included in deferred revenue is an amount that represents the unexpired (unearned) portions of paid customer extended service contracts. In addition, the Company has deferred revenue from the sales of franchise licenses. Such revenue will be recognized when the related franchise design center opens for business, as that is the time when the Company has substantially completed its obligations to these franchisees. The following is a summary of amounts included in deferred sales as at June 30: 2007 2006 Deferred retail sales $ 468,583 $ 656,130 Unearned service contract revenue 27,168 23,576 Total deferred retail sales $ 495,751 $ 679,706 30 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies (Continued) Loss Per Share.The Company follows SFAS No. 128, "Earnings Per Share," resulting in the presentation of basic and diluted earnings (loss) per share.The basic loss per share calculations include the change in capital structure which resulted from the merger for all periods presented.For the years ended June 30, 2007 and 2006, the basic and diluted loss per share are the same, because the assumed conversion of the common stock equivalents would be antidilutive as the Company experienced net losses for these periods. Income Taxes.The Company accounts for income taxes under SFAS No. 109, “Accounting for Income Taxes,” which requires an asset and liability approach to financial accounting and reporting for income taxes.Deferred income tax assets and liabilities are computed annually for temporary differences between the financial statement and tax bases of assets and liabilities that will result in taxable or deductible amounts in the future based on enacted tax laws and rates applicable to the periods in which the differences are expected to affect taxable income.Valuation allowances are established when necessary to reduce deferred tax assets to the amount expected to be realized.Income tax expense is the tax payable or refundable for the period plus or minus the change during the period in deferred tax assets and liabilities. Inventory Obsolescence.Inventory represents a significant portion of the Company’s assets.The Company’s profitability and viability are highly dependent on the demand for its products.An imbalance between purchasing levels and sales could cause rapid and material obsolescence, and loss of competitive price advantage and market share.The Company believes that its product mix has provided sufficient diversification to mitigate this risk.At the end of each reporting period, the Company reduces the value of its inventory by an estimate of what the Company believes to be obsolete, and the Company recognizes an expense in this amount, which is included in cost of sales in its statement of operations. In the Company’s industry, merchandise models change periodically. When they do, the Company reclassifies the old model into a discontinued category. The Company also reclassifies merchandise into the discontinued category when the Company decides it no longer wants to sell the item. At the end of each reporting period, the Company reviews the value of discontinued merchandise and reduces its value in cases where the net realizable value is estimated to be less than the cost of the merchandise. Generally, the Company attempts to sell these discontinued models at standard retail prices. The Company also similarly evaluates the obsolescence of its display inventories and service parts inventory. Shipping and Handling Fees and Costs.The Company classifies shipping and handling fees when charged to the customer as revenue. The Company classifies shipping and handling costs as part of selling and administration expenses.Shipping and handling costs were $69,303 and $38,438 for the years ended June 30, 2007 and 2006, respectively. In view of the Company’s treatment of shipping and handling costs as a component of selling, general and administrative cost, its gross margin may not be comparable to those of other companies where shipping and handling costs are included in cost of revenue. Advertising Costs.Advertising and sales promotion costs are expensed as incurred. Advertising and promotion expense, excluding investor relations expenses, totaled $532,040 and $477,141 for the years ended June 30, 2007 and 2006, respectively. Investor Relations Costs.Investor relations services are expensed as incurred. Investor relations expenses, including investor relations promotional costs, totaled $714,893 and $280,000 for the years ended June 30, 2007 and 2006, respectively. Store Opening Costs.Store opening costs and other start-up costs are expensed as incurred. 31 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies (Continued) Stock-Based Compensation.In December 2004, the Financial Accounting Standards Board (“FASB”) issued Statement of Financial Accounting Standard SFAS No. 123 (revised 2004), Share-Based Payment (“SFAS No. 123(R)”). SFAS No. 123(R) supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends SFAS No. 95, Statement of Cash Flows.Generally, the approach in SFAS No. 123(R) is similar to the approach described in SFAS No. 123. However, SFAS No. 123(R) requires share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their fair values at the date of grant. Pro forma disclosure is no longer an alternative. On January 1, 2006, the Company adopted SFAS No. 123(R) using the modified prospective method as permitted under SFAS No. 123(R). Under this transition method, beginning with the first calendar quarter of 2006, recognized compensation costs include compensation cost for all non-forfeited share-based payments granted, based on the grant-date fair value estimated in accordance with the provisions of SFAS No. 123(R), and without regard to vesting. In accordance with the modified prospective method of adoption, the Company’s results of operations and financial position for the year ended June 30, 2006 have not been restated. As a result of the adoption of SFAS No. 123(R), during the years ended June 30, 2007 and 2006, the Company’s net income was approximately $141,500 and $57,224 lower, respectively, as a result of stock-based compensation expense, including $12,222 and $11,151, respectively, recognized on behalf of outside board members. Accordingly, no compensation cost was recognized for its stock options issued during any period prior to January 1, 2006. The table below illustrates the effect of the adoption of SFAS No. 123(R) for the periods indicated.The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of an award, with the following assumptions: no dividend yield, expected volatility of between 45% and 60%, risk-free interest rate of from between 3.0% to 5.25% and expected option life of ten years. Year Ended June 30 2006 Net (loss) : Before adoption of 123(R ))) $ (2,075,506 ) Adoption of 123(R) - stock-based compensation (46,073 ) Adoption of 123(R) - services (11,151 ) As reported (2,132,730 ) Pro forma changes as a result of: 123(R) - stock-based compensation (40,074 ) 123(R) - services - Pro forma $ (2,172,804 ) Net loss per share As reported $ (0.12 ) Pro forma $ (0.12 ) As of June 30, 2007, there was $332,315 of unrecognized compensation expenses and $36,168 of unrecognized expenses for services related to non-vested market-based option share awards that are expected to be recognized through the fiscal year ended June 30, 2011. 32 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 1:Nature of Operations and Significant Accounting Policies (Continued) Recently Issued Pronouncements:In June 2006, the Financial Accounting Standards Board ("FASB") issued Interpretation No. 48 ("FIN 48"), Accounting for Uncertainty in Income Taxes. FIN 48 prescribes detailed guidance for the financial statement recognition, measurement and disclosure of uncertain tax positions recognized in an enterprise's financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. Tax positions must meet a more-likely-than-not recognition threshold at the effective date to be recognized upon the adoption of FIN 48 and in subsequent periods. FIN 48 will be effective for fiscal years beginning after December 15, 2006 (the Company’s fiscal year 2008) and the provisions of FIN 48 will be applied to all tax positions under Statement No. 109 upon initial adoption. The cumulative effect of applying the provisions of this interpretation will be reported as an adjustment to the opening balance of retained earnings for that fiscal year. The Company is currently evaluating the potential impact of FIN 48 on its financial statements. In September, 2006, the SEC issued Staff Accounting Bulletin No. 108 ("SAB No. 108"). SAB No. 108 addresses the process and diversity in practice of quantifying financial statement misstatements resulting in the potential build up of improper amounts on the balance sheet. The Company will be required to adopt the provisions of SAB No.108 in fiscal 2008. The Company currently does not believe that the adoption of SAB No. 108 will have a material impact on its consolidated financial statements. In September, 2006, the FASB issued SFAS No. 157, Fair Value Measurements, ("SFAS No. 157"). SFAS No. 157 establishes a framework for measuring fair value and expands disclosures about fair value measurements.The changes to current practice resulting from the application of this statement relate to the definition of fair value, the methods used to measure fair value, and the expanded disclosures about fair value measurements.The Statement is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Company does not believe that the adoption of the provisions of SFAS No. 157 will materially impact its financial position and results of operations. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities.This Statement permits entities to choose to measure many financial instruments and certain other items at fair value that are not currently required to be measured at fair value.The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions.This statement also establishes presentation and disclosure requirements designed to facilitate comparisons between entities that choose different measurement attributes for similar types of assets and liabilities.This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007 and will become effective for the Company beginning with the first quarter of fiscal 2009.The Company has not yet determined the impact of the adoption of SFAS No. 159 on its financial statements and footnote disclosures. 33 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 2:Management’s Plans Future capital requirements and the adequacy of available funds will depend on numerous factors and risks, including, among other factors, the successful expansion and increase in the number of Company-owned retail design centers and the sale of Company franchises. Further, the Company’s results of operations and resulting capital requirements will be affected by a variety of additional factors and risks including, but not limited to, general economic conditions, decreases in average selling prices over the life of any particular product, new product and technology introductions and the ability to develop and maintain critical strategic supply and co-marketing relationships. The Company has incurred significant losses from operations andhas an accumulated deficit and a highly leveraged capital position that raises substantial doubts about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments related to recoverability and classification of recorded asset amounts or the amount and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company expects to incur significant expenditures to further the development and commercialization of its products. To achieve this, the Company has requested and received deferral of interest payments due to its principal debtor through December 31, 2007, it is currently negotiating with its short term debenture creditors for an extension of the term of the short-term debentures for an additional year, and is diligently pursuing the raising of additional funds. The Company has identified a number of potential sources of new funding and is currently working toward a conclusion that would provide interim funds as well as a longer term capital raise effort. However, at the time of preparation of these statements no definitive arrangements have been made and there is no assurance that any would be forthcoming. Note 3:Property and Equipment Property and equipment consists of the following at June 30: 2007 2006 Vehicles $ 226,154 $ 105,842 Equipment and computers 117,963 77,686 Furniture and fixtures 4,337 - Leasehold improvements 945,320 336,244 1,293,774 519,772 Accumulated depreciation (360,380 ) (162,338 ) $ 933,394 $ 357,434 Depreciation expense was $198,042 and $98,948 for the years ended June 30, 2007 and 2006. Note 4:Short-term Non-convertible Debentures As of June 30, 2007, short term non-convertible debentures consist of non-convertible debentures payable to accredited investors, aggregating $300,000, with monthly payments of interest only, at a rate of 15% per annum, and principal due in November, 2007. At June 30, 2006 there were no short-term convertible debentures. 34 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 5:Long-term Liabilities, Notes Payable and Non-convertible debentures Long-term debt consists of the following at June 30: 2007 2006 Note Payable to bank, in monthly installments of $402, including interest at 7.25%, secured by vehicle, maturing November 2008 $ 6,485 $ 10,677 Note Payable to bank, in monthly installments of $349, including interest at 7.25%, secured by vehicle, maturing December 2008 5,934 9,546 Note Payable to bank, in monthly installments of $539, including interest at 7.99% secured by vehicle, maturing December 2009 14,618 19,697 Note Payable to bank, in monthly installments of $338, including interest at 5.99% secured by vehicle, maturing July 2010 11,671 14,656 Note Payable to bank, in monthly installments of $252, including interest at 5.99% secured by vehicle, maturing July 2010 8,501 10,937 Note Payable to financial institution, in monthly installments of $800, including interest at 8.9% secured by vehicle, maturing May 2011 31,631 - Note Payable to financial institution, in monthly installments of $631, including interest at 8.99% secured by vehicle, maturing November 2012 32,356 - Note Payable to financial institution, in monthly installments of $629, including interest at 8.99% secured by vehicle, maturing December 2012 32,654 - Capitalized lease with monthly payments of $34 and imputed interest at 8% and 10% through July 2008 421 779 144,271 66,292 Less current portion (37,047 ) (19,129 ) Notes Payable, net of current portion $ 107,224 $ 47,163 Non-convertible debenture payable to an accredited investor, with payments of interest only due at the beginning of each calendar quarter, at a rate of 10% per annum, principal due in March 2010 $ 2,700,000 $ - 35 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 5:Long-term Liabilities and Notes Payable (continued) Future maturities of long-term debt as of June 30, 2007 are as follows for the year ended June 30: 2008 $ 37,047 2009 34,719 2010 2,730,640 2011 21,321 2012 13,838 thereafter 6,706 $ 2,844,271 The Company incurred interest costs of $551,419 and $5,125 for the years ended June 30, 2007 and 2006, respectively.For the year ended June 30, 2007 $387,410 of the amount incurred for interest expense reflects non-cash charges related to amortization of the costs of warrants attached to certain indebtedness. Note 6: Lease Commitments The Company leases its corporate offices, warehouse and retail design stores for various terms under long-term, non-cancelable operating lease agreements. The leases expire at various dates through 2012 and provide for renewal options ranging from none to five years. In the normal course of business, it is expected that these leases will be renewed or replaced by leases on other properties. The leases provide for increases in future minimum annual rental payments based on either defined increases in the Consumer Price Index, subject to certain minimum increases, or certain non-indexed minimum increases. Also, the agreements generally require the Company to pay executory costs (real estate taxes, insurance, and repairs or allocated common area charges). The Company also has operating leases on office equipment with monthly payments aggregating $502. The following is a schedule by year of future minimum rental payments required under the operating lease agreements for the year ended June 30: 2008 $ 477,457 2009 457,965 2010 371,612 2011 281,689 2012 116,177 thereafter - $ 1,704,900 Total minimum lease payments do not include executory costs, common area charges, or increases measured by consumer price or other index changes. Rent expense charged to operations was $408,041 and $227,494 for the years ended June 30, 2007 and 2006, respectively. 36 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 7:Stockholders’ Equity (Deficit) Common Stock On April 26, 2005 the Company began offering up to 2,900,000 shares of its common stock at a purchase price of $0.35 per share. Between July 1, 2005 and November 17, 2005, the closing date of the April 26, 2005 offering, the Company increased the number of shares under its April 26, 2005 offering to 3,757,142 shares of its common stock at $0.35 per share and issued 1,447,528 shares of its common stock for proceeds of $487,473, net of filing fees and related attorney fees in connection with this offering. Shares of the Company’s common stock under the April 26, 2005 offering were issued in reliance upon exemptions from registration available under Rule 506 of Regulation D and Section 4(2) of the Securities Act of 1933, as amended, and were “restricted securities.” Between January 20, 2006 and June 8, 2006 the Company issued 1,053,000 of its common stock at a price of $1.00 per share pursuant to a stock offering which shares of the Company’s common stock were issued in reliance upon exemptions from registration available under Rule 506 of Regulation D and Section 4(2) of the Securities Act of 1933, as amended, and were “restricted securities.”Proceeds of this offering, net of costs of the offering, amounted to approximately $985,218. In November, 2005, the Company’s founder contributed 800,000 shares of the Company’s common stock to the Company pursuant to a Settlement Agreement. In November, 2005, the Company issued 810,000 shares of its common stock for services valued at $283,500. In February, 2006, the Company issued 20,000 shares of its common stock for services valued at $20,000. In June, 2006, the Company issued 300,000 shares of its common stock for services valued at $300,000. In July, 2006, the Company issued 40,000 shares of its common stock for the purchase of the assets of its former Leesport franchise valued at $40,000. In August, 2006, the Company issued 500,000 shares of its common stock for services valued at $425,000. In April, 2007, the Company issued 50,000 shares of its common stock for services valued at $42,500. In May, 2007, the Company issued 100,000 shares of its common stock for services valued at $49,000. In June, 2007, the Company issued 75,000 shares of its common stock for services valued at $39,750. For the year ended June 30, 2007, the Company issued a total of 200,083 shares of its common stock pursuant to exercise of employee options.Aggregate proceeds of the exercised shares, net of the costs of issuance of the shares, amounted to $69,802. Warrants For the year ended June 30, 2007, the Company issued 102,500 common stock purchase warrants at an exercise price of $1.00 per share to one vendor for services rendered, valued at $30,300. For the year ended June 30, 2007, the Company issued 400,000 common stock purchase warrants at an exercise price of $1.00 (valued at $287,500) and 1,030,600 common stock purchase warrants at an exercise price of $1.10 (valued at $463,200) in connection with warrant issued at fair value in conjunction with issuance of non-convertible debentures.The company amortizes these amounts over the periods of the services rendered or the time of the indebtedness, as applicable. The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of an award, with the following assumptions: no dividend yield, expected volatility of between 45% and 60%, risk-free interest rate of between 3.0% to 5.25% and expected warrant life of five years. 37 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 8. Stock Option Plan In April, 2005, stockholders holding a majority of the shares of the Company’s common stock approved the adoption of the Company’s 2005 Stock Option Plan (the “Plan”). The Plan is designed to help the Company attract, motivate and retain high quality employees necessary to execute the Company’s business plans successfully. On December 21, 2005 stockholders holding a majority of the shares of the Company’s common stock approved an increase in the number of common shares allocated to the Plan to 2,000,000, from 1,400,000 shares. Participation in the Plan is limited to employees and outside Directors. The exercise price of both incentive and nonqualified stock options is at least the fair market value of the Company’s common stock at the time of the grant. The options generally vest over a three to four year period and expire no later than ten years from the date of grant. As of June 30, 2005, the Company had 890,000 option shares remaining to be exercised. Pursuant to the terms of the Plan as amended, employees and outside Directors were granted options to purchase shares of the Company’s common stock as follows: 170,900 option shares for the year ended June 30, 2007 and 850,000 option shares for the year ended June 30, 2006For the year ended June 30, 2007 and 2006 forfeited option shares totaled 150,000 and 75,100 option shares, respectively, During the year ended June 30, 2007, 200,083 options were exercised leaving a remaining exercisable balance of 1,515,717 option shares as of June 30, 2007.No shares were exercised during the year ended June 30, 2006. The exercise prices per share of these options range from $0.35 to $1.12 and vesting is either 25% or 33% each year on the anniversary of grant date contingent upon employment or services as a member of the Board of Directors. The Company uses the Black-Scholes option pricing model to calculate the grant-date fair value of an award, with the following assumptions: no dividend yield, expected volatility of between 45% and 60%, risk-free interest rate of between 3.0% to 5.25% and expected option life of ten years. The following table summarizes all fiscal year stock option activity of the Company since June 30, 2005: Incentive Stock Options Nonqualified Stock Options Weighted Weighted Stock Average Stock Average Options Exercise Options Exercise Outstanding Price Outstanding Price Balance, June 30, 2005 740,000 $0.35 150,000 $0.35 Granted during the fiscal year 850,000 $0.57 - xx Exercised during the fiscal year - xx - xx Cancelled / forfeited during the fiscal year (150,000) $0.37 - xx Balance, June 30, 2006 1,440,000 $0.48 150,000 $0.35 Granted during the fiscal year 170,900 $0.80 30,000 $1.12 Exercised during the fiscal year (200,083) $0.35 - xx Cancelled / forfeited during the fiscal year (75,100) $0.37 - xx Balance, June 30, 2007 1,335,717 $0.54 180,000 $0.48 38 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 8. Stock Option Plan (continued) At June 30, 2006, there were 1,590,000 stock options outstanding under the 2005 Stock Option Plan. For the year ended June 30, 2007 the Company granted an aggregate of 170,900 stock options at an exercise prices ranging from $0.61 to $1.04 to twelve employees and granted an aggregate of 30,000 stock options at an exercise price of $1.12 to its three outside directors. During the year ended June 30, 2007, a total of 75,100 of unvested stock options were forfeited due to termination of employment and 200,083 vested stock options were exercised. The weighted-average fair value of Incentive Stock Options (ISO’s) granted during the year ended June 30, 2007 was $0.80. The weighted-average fair value of non-qualified options granted during the year ended June 30, 2007 was $1.12. The following table summarizes information about stock options outstanding at June 30, 2007: Summary of ISO Options Summary of Nonqualified Options Outstanding Exercisable Outstanding Exercisable Number Weighted Number Number Weighted Number Outstanding Average Outstanding Outstanding Average Outstanding at Remaining at at Remaining at Exercise June 30 Contractual June 30 June 30 Contractual June 30 Price 2007 Life 2007 2007 Life 2007 $0.35 887,417 8.3 Years 118,750 150,000 8.1 Years 37,500 $0.61 50,000 9.9 Years - - xx - $0.80 50,000 9.8 Years - - xx - $0.89 50,000 9.8 Years - - xx - $1.00 277,500 9.1 Years 63,750 - xx - $1.04 20,800 9.8 Years - - xx - $1.12 - xx - 30,000 9.8 Years - 1,335,717 182,500 180,000 37,500 39 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 9:Income Taxes As discussed in Note 1, the Company uses the asset and liability method of accounting for income taxes in accordance with SFAS No. 109. The effective tax rates differ from the statutory rates primarily due to the amount and timing of and criteria for the deductibility of certain expenses reflected in the financial statements for reporting purposes versus expenses as may be reported in the Company’s income tax returns. Deferred income taxes reflect the net effect of an operating loss carryforward. The reconciliation of the statutory federal rate to the Company’s historical income tax expense (benefit) is as follows for the years ended June 30: 2007 2006 Income tax benefit at US federal income tax rates $ 1,138,000 $ 725,000 State benefits at statutory rates 286,000 188,000 Change in valuation allowance (1,424,000) (913,000) Income tax benefit $ - $ - Income tax benefit consists of the following: Current tax benefit Federal $ None $ None State None None Deferred tax benefit Federal 2,473,000 1,335,000 State 522,000 236,000 Valuation allowance (2,995,000) (1,571,000) $ - $ - The components of deferred assets are as follows: Net operating loss tax benefit $ 2,884,000 $ 1,539,000 Non-deductible options 85,000 24,000 Allowance for bad debts 26,000 8,000 Valuation allowance (2,995,000) (1,571,000) $ - $ - The valuation allowance for deferred assets as of June 30, 2007 and 2006 was $2,995,000 and $1,571,000, respectively. The change in the total valuation allowance for the years ended June 30, 2007 and 2006 was an increase of $1,424,000 and an increase of $913,000, respectively.In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which the net operating losses and temporary differences become deductible.Management considered projected future taxable income and tax planning strategies in making this assessment.At June 30, 2007, the Company had net operating loss carry forwards for Federal and State income tax purposes of approximately $7,150,000, which were available to offset future taxable income, if any, and expire in various years through June 30, 2028.Based upon the limited operating history of the Company and losses incurred to date, management has fully reserved the deferred tax asset. 40 THEATER XTREME ENTERTAINMENT GROUP, INC. NOTES TO FINANCIAL STATEMENTS JUNE 30, 2 Note 10:Subsequent Events In July and August, 2007, the Company executed and delivered promissory notes to three accredited investors ( the “Promissory Note Investors”) in the aggregate face amount of $225,000 (the “Promissory Notes”), and warrants (the “Promissory Warrants”) to purchase up to 112,500shares of the Company’s common stock (the “Promissory Note Financing”). The proceeds of the Promissory Note Financing were used for general corporate purposes. The Promissory Notes bear interest at 14% per annum, mature one year from the date of issue (July and August, 2008) and may be prepaid at any time without penalty.The Promissory Warrants have an exercise price of $1.00 per share and are subject to full ratchet price protection for the five-year life of the Promissory Warrants.Repayment of the Promissory Note is guaranteed by Scott R. Oglum, Chief Executive Officer of the Company, evidenced by Guaranty and Pledge Agreements the terms of which call for repayment to be secured by a pledge by Mr. Oglum of up to 3,618,275 shares of the Company’s common stock which he owns, representing his entire holdings. In July, 2007, the Company issued 650,000 shares of its common stock and 500,000 common stock purchase warrants, at a strike price of $1.00 per share, to one vendor for services rendered valued at $299,000 and $53,600, respectively. Also in July, 2007, the Company issued 75,000 shares of its common stock for services rendered valued at $41,250. In August, 2007, the Company issued 8,750 common stock purchase warrants to one vendor for services rendered valued at $600. In September, 2007, the Company indemnified Mr. Oglum, in connection with the Guaranty and Pledge Agreements, for any and all payments made by Mr. Oglum to the holders of the Promissory Notes and for the dollar amount of any un-recovered proceeds pursuant to the sale of any of the Pledged Shares as may be sold pursuant to the Guaranty and Pledge Agreements In October, 2007, the Company and Kinzer Technology, LLC (“Kinzer”) amended the March Debenture. Under the original terms of the March Debenture, the Company was prohibited from incurring any additional unsecured indebtedness for borrowed money after March 6, 2007 in excess of $1.0 million.The amendment increases the amount of such indebtedness which may be incurred after March 6, 2007 to $2.0 million.The March Debenture also requires quarter annual interest payments on each April 1, July 1, October 1, and January 1.The amendment permits the Company to defer the interest payments otherwise due on October 1, 2007 and January 1, 2008 until July 1, 2008. 41 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 8A.CONTROLS AND PROCEDURES The Company’s management, under the supervision and with the participation of the principal executive officer and principal financial officer, has evaluated the effectiveness of controls and procedures related to the Company’s reporting and disclosure obligations as of the end of the period covered by this Annual Report on Form 10-KSB.Based on that evaluation, both the principal executive officer and principal financial officer have concluded that the Company’s disclosure controls and procedures are effective. ITEM 8B.OTHER INFORMATION All information required to be disclosed in a Current Report on Form 8-K during the fourth quarter of the Company’s 2007 fiscal year has been reported. 42 PARTIII ITEM 9.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT; COMPLIANCE WITH SECTION 16(A) OF THE EXCHANGE ACT The information required for this item is incorporated herein by reference to the Company’s definitive proxy statement expected to be dated on or before October 22, 2007. ITEM 10.EXECUTIVE COMPENSATION The information required for this item is incorporated herein by reference to the Company’s definitive proxy statement expected to be dated on or before October 22, 2007. ITEM 11.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The information required for this item is incorporated herein by reference to the Company’s definitive proxy statement expected to be dated on or before October 22, 2007. ITEM 12.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS The information required for this item is incorporated herein by reference to the Company’s definitive proxy statement expected to be dated on or before October 22, 2007. 43 ITEM 13.EXHIBITS 3.1 Certificate of Incorporation of Theater Xtreme Entertainment Group, Inc. (incorporated by reference to the Company’s Current Report on Form 10-KSB filed October 12, 2005) 3.2 Articles of Merger of Theater Xtreme Entertainment Group, Inc. (incorporated by reference to the Company’s Current Report on Form 8-K filed February 17, 2005). 3.3 Amended and Restated Bylaws of Theater Xtreme Entertainment Group, Inc. (incorporated by reference to the Company’s Current Report on Form 8-K filed February 17, 2005). 4.1 Specimen Common Stock Certificate. (Incorporated by reference to the Company’s Annual Report on form 10-KSB on October 12, 2005). 10.1* 2005 Stock Option Plan (incorporated by reference to the Company’s Current Report on Form 8-K filed April 11, 2005). 10.2* Form of Option Agreement for 2005 Stock Option Plan. 10.3 Agreement and Plan of Merger by and between Theater Xtreme, Inc., BF Acquisition Group II, Inc., Scott Oglum, William R. Colucci and David M. Bovi dated February 11, 2005 (incorporated by reference to the Company’s Current Report on Form 8-K filed February 17, 2005). 31.1 Rule 13a-14(a)/Rule 15d-14(a) Certification of Principal Executive Officer. 31.2 Rule 13a-14(a)/Rule 15d-14(a) Certification of Principal Financial Officer. 32.1 Certification of Principal Executive Officer pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. 32.2 Certification of Principal Financial Officer pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. *Compensation plans and arrangements for executives and others. 44 ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES The information required for this item is incorporated herein by reference to the Company’s definitive proxy statement expected to be dated on or before October 22, 2007. 45 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THEATER XTREME ENTERTAINMENT GROUP, INC. October 15, 2007By:/s/ Scott R. Oglum Scott Oglum Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Scott R. Oglum Chairman and Chief Executive Officer October 15, 2007 Scott R. Oglum Director /s/ Justin L. Schakelman Corporate Vice President October 15, 2007 Justin L. Schakelman Director and Secretary /s/ David R. Hludzinski Director October 15, 2007 David R. Hludzinski /s/ W. James Ludlow Director October 15, 2007 W. James Ludlow /s/ H. Gregory Silber Director October 15, 2007 H. Gregory Silber 46 EXHIBIT INDEX Exhibit No. Description 3.1 Certificate of Incorporation of Theater Xtreme Entertainment Group, Inc. (incorporated by reference to the Company’s Current Report on Form 10-KSB filed October 12, 2005) 3.2 Articles of Merger of Theater Xtreme Entertainment Group, Inc. (incorporated by reference to the Company’s Current Report on Form 8-K filed February 17, 2005). 3.3 Amended and Restated Bylaws of Theater Xtreme Entertainment Group, Inc. (incorporated by reference to the Company’s Current Report on Form 8-K filed February 17, 2005). 4.1 Specimen Common Stock Certificate. (Incorporated by reference to the Company’s Annual Report on form 10-KSB on October 12, 2005). 10.1* 2005 Stock Option Plan (incorporated by reference to the Company’s Current Report on Form 8-K filed April 11, 2005). 10.2* Form of Option Agreement for 2005 Stock Option Plan. 10.3 Agreement and Plan of Merger by and between Theater Xtreme, Inc., BF Acquisition Group II, Inc., Scott Oglum, William R. Colucci and David M. Bovi dated February 11, 2005 (incorporated by reference to the Company’s Current Report on Form 8-K filed February 17, 2005). 31.1 Rule 13a-14(a)/Rule 15d-14(a) Certification of Principal Executive Officer. 31.2 Rule 13a-14(a)/Rule 15d-14(a) Certification of Principal Financial Officer. 32.1 Certification of Principal Executive Officer pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. 32.2 Certification of Principal Financial Officer pursuant to Section 1350 of Chapter 63 of Title 18 of the United States Code. *Compensation plans and arrangements for executives and others.
